CONDUCTING MUNICIPAL ELECTIONS IN ABSENCE OF CITY CHARTER In the absence of controlling charter provisions, municipal primary elections are to be held on the third Tuesday in March in each election year in accordance with the provisions of 11 Ohio St. 41a [11-41a] (1961). General elections shall be held in all incorporated towns of this state on the first Tuesday in April in each election year in accordance with provisions or 11 Ohio St. 23c [11-23c] (1970). The provisions of 11 O.S.Supp. 1970, 23c and the provisions of 26 Ohio St. 345.11 [26-345.11] (1970) are in conflict inasmuch as 345.11 of Title 26 provides for a runoff primary election to be held on the third Tuesday in the month of September of each election year, whereas the terms of 23c of Title 11 provide that officials elected in each election year shall begin their terms of office on the first Monday in May following their elections. It is the opinion of the Attorney General that the provisions of 11 Ohio St. 23c [11-23c] (1970) are controlling, and, therefore there are no runoff primary elections for cities and towns operating without charters provided for by state law.  The Attorney General has received and considered your request for an opinion contained in your letter of March 22, 1971. In your letter, and in subsequent telephone conversations, you have related the following fact situation.  The Town of Perkins, Oklahoma recently held a county election. There were three people entered in one of the councilman's races as candidates for nomination of their political party. None of the three candidates received a majority of all votes cast. The Town of Perkins does not have a charter, and runs its elections under 11 O.S.Supp. 23c (1970), and 11 Ohio St. 41a [11-41a] (1961). In regard to this set of facts, you ask, in substance, the following question: "What happens in an election of this type when none of the three candidates receive a majority of all votes cast for the nomination for office of their political party? Is there a runoff between the two top contenders, and if so, when is it to be held?" It should first be noted that it is very important, in attempting to answer your questions, that the City of Perkins has no charter. In those cities and towns in Oklahoma operating under the provisions of a charter, runoff primaries may be provided for therein, and the provisions of a charter adopted in accordance with the constitutional grant of power shall govern over the general statutes of the State of Oklahoma providing for elections in cities and towns. In this regard, see Article XVIII, Section 3, and State ex rel Short v. Callahan,96 Okl. 276, 221 P. 718 (1924).  Without the benefit of controlling charter provisions, we must look to the Oklahoma Statutes in attempting to answer your questions. Title 11 Ohio St. 23c [11-23c] (1970), provides as follows: "The board of trustees of every town shall consist and be composed of one member from each ward, said trustee to be elected by the town at large, but must reside in the ward for which he is chosen. General elections shall be held in all incorporated towns of this State on the first Tuesday in April, 1943, and each two (2) years thereafter, at which time there shall be elected one town treasurer and one town clerk; and there shall be elected one trustee from each ward, which board of trustees shall have the authority to appoint a marshal. The terms of officials elected under this section shall begin on the first Monday in May following their election, and they shall serve for a period of two (2) years and until their successors are elected and qualified." The above statute became effective on January 13, 1969. Title 11 Ohio St. 41a [11-41a] (1961) provides as follows: "Each city or town shall, on the third Tuesday in March in each year in which a municipal election is to be held, hold a primary election at each of its voting precincts, at which time the several political parties shall nominate candidates for such offices as, under this Article, are to be elected at the election provided for herein. The law governing primary elections for the State shall govern in all primaries in cities and towns except where herein otherwise provided. The law governing contests for county office is hereby made specifically applicable to municipal elections." (Emphasis added) The provisions of 26 Ohio St. 345.1 [26-345.1] through 26 Ohio St. 345.11 [26-345.11] (1961) deal generally with votes in any state-wide regular or runoff primary, special, or general election for federal, state and local officials, and on all state questions submitted at such elections.  Title 26 Ohio St. 345.11 [26-345.11] (1970) provides in part, as follows: "If at any such regular primary election no candidate for the nomination for office of any political party for any of the offices covered in this act receives a majority of all votes cast for all candidates of such party for said office, no candidate shall be nominated by such party for said office, but the two candidates receiving the highest number of votes at said election shall be placed on the official ballot as candidates for such nomination at a second primary election to be called the 'runoff primary election', to be held on the third Tuesday in the month of September of the same year." (Emphasis added) A search of the Oklahoma Statutes reveals no other provisions which would be applicable or make provisions for runoff primaries in municipal elections.  To summarize, in the absence of controlling charter provisions, we must look to the following statutes in attempting to answer your questions. Title 11 Ohio St. 23c [11-23c] (1970) provides generally that general elections shall be held in all incorporated towns of this state on the first Tuesday in April every two years and that the terms of officials thereby elected shall begin on the first Monday in May following their election.  Title 11 Ohio St. 41a [11-41a] (1961), provides generally that primary elections shall be held in each city or town, in which a municipal election is to be held, on the third Tuesday in March, and that the law governing primary elections for the state shall govern in all primaries in cities and towns except where otherwise provided.  Title 26 Ohio St. 345.11 [26-345.11] (1970) provides generally that if at any regular primary election no candidates for the nomination of office of any political party receives a majority of all votes cast, no candidate shall be nominated by such party for said office, but the two candidates receiving the highest number of votes at said election shall be placed on the official ballot as candidates for such nomination at a second primary election to be called the "runoff primary election", to be held on the third Tuesday in the month of September of the same year.  It is the opinion of the Attorney General that your questions be answered in the following manner.  In the absence of controlling charter provisions, municipal primary elections are to be held on the third Tuesday in March in each election year in accordance with the provisions of 11 Ohio St. 41a [11-41a] (1961). General elections shall be held in all incorporated towns of this state on the first Tuesday in April in each election year in accordance with provisions of 11 Ohio St. 23c [11-23c] (1970). The provisions of 11 O.S. Supp. 1970, 23c [11-23c], and the provisions of 26 Ohio St. 345.11 [26-345.11] (1970) are in conflict inasmuch as 345.11 of Title 26, provides for a runoff primary election to be held on the third Tuesday in the month of September of each election year, whereas the terms of 23c of Title 11 provide that officials elected in each election year shall begin their terms of office on the first Monday in May following their elections. It is the opinion of the Attorney General that the provisions of 11 Ohio St. 23c [11-23c] (1970) are controlling, and, therefore there are no runoff primary elections for cities and towns operating without charters provided for by state law. (Odie A. Nance)